•On Rehearing.
Fenner, J.
We granted a rehearing in this ease, exclusively on the ground of the insufficiency ol the indictment, by reason of the omission of the word “ feloniously” in the description of the offense charged. '
A review of the authorities has convinced us that we were in error ■ in overruling this objection. It seems to be no longer an open question in the jurisprudence of this State, that in an indictment under 9, statute providing a penalty for the commission of a common law offense, it is insufficient to charge the offense in the statutory terms alone, but all essential averments in an indictment at common law for the same offense will be deemed necessary here. State vs. Thomas, 29 An. 601; State vs. Curtis, 30 An. 814; State vs. Cook, 20 An. 145; State vs. Durbin, 20 An 408; 8 R. 590; 10 An. 195, 698; 5 An. 324.
The defendant here was indicted under a statute punishing the offense of forging, without defining what forgery is. Forgery was a common law offense, and we must look to the common law for the definition of what it means under the statute. Whatever was essential to the description of that offense in an indictment at common law, is essential here.
Forgery was a felony in England in 1805. 3 Chitty’s Cr. L., 1031.
The absense of the word “feloniously” from an indictment for forgery at common law would have been fatal. It is equally so here. See authorities above quoted; also Wharton, Am. C. L. §§ 399, 372, 1607, 1612, 1613.
It is, therefore, ordered that our former decree herein be annulled and set aside, and it is now ordered, adjudged and decreed that judgment and sentence appealed from be annulled, the indictment quashed as not good in law, and that the defendant remain in custody subject to the orders of the District Court of the parish of Caddo.
The Chief Justice takes no part in this decision, having been absent wlien the case was submitted.